Citation Nr: 1611017	
Decision Date: 03/17/16    Archive Date: 03/23/16	

DOCKET NO.  08-21 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 10 percent prior to October 18, 2012, and greater than 40 percent thereafter, for mechanical low back pain with facet arthropathy at L5-S1.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted, in pertinent part, the Veteran's claim of service connection for mechanical low back pain with facet arthropathy at L5-S1, assigning a 10 percent rating effective December 15, 2005.  The Veteran disagreed with this decision in August 2007.  He perfected a timely appeal in May 2008.

In June 2012 and in June 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board directed that the AOJ obtain the Veteran's updated treatment records and schedule him for appropriate examinations to determine the nature and etiology of his mechanical low back pain.  These records subsequently were associated with the claims file and the requested examinations occurred in October 2012 and in July 2013.  In a September 2013 rating decision, the RO assigned a higher initial 40 percent rating effective October 18, 2012, for the Veteran's service-connected mechanical low back pain with facet arthropathy at L5-S1.  

In June 2014, the Board denied the Veteran's higher initial rating claim for mechanical low back pain with facet arthropathy at L5-S1.  The Veteran, through an attorney, and VA's Office of General Counsel filed a Joint Motion for Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court") in March 2015 requesting that the Court vacate and remand the Board's June 2014 denial of the Veteran's higher initial rating claim for mechanical low back pain with facet arthropathy at L5-S1.  The Court granted the Joint Motion later in March 2015.

Pursuant to the Joint Motion, the Board remanded this appeal again in August 2015 to the AOJ.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In its August 2015 remand, the Board directed that the AOJ schedule the Veteran for an appropriate examination to determine the current nature and severity of his service-connected mechanical low back pain with facet arthropathy at L5-S1.  See Board remand dated August 7, 2015, at pp. 2-4.  Pursuant to the Joint Motion, the Board noted in its remand that the requested examination must include "a comprehensive history concerning the onset and progression of the Veteran's flare-ups of his low back symptoms.  Specifically, ask the Veteran when he began experiencing flare-ups of his low back symptoms."  Id., at pp. 4 (emphasis in original); see Joint Motion dated March 26, 2015, at pp. 1-2.  The Board also noted in its August 2015 remand that the requested examination of the Veteran's service-connected mechanical low back pain with facet arthropathy at L5-S1 should include a determination, to the extent possible, "the extent to which (in terms of degrees) his flare-ups of low back pain further limited his range of motion" during both time periods at issue in this appeal.  See Board remand dated August 7, 2015, at pp. 4.  The Board noted further in its August 2015 remand that, if the requested opinion(s) concerning the Veteran's flare-ups of low back pain could not be provided without resorting to speculation, then the examiner was asked to "explain why that is so (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies)."  Id.

A review of the Veteran's VBMS eFolder and Virtual VA paperless claims files indicates that this development was not fully accomplished.  Rather than providing the requested information concerning when the Veteran's flare-ups of low back pain began, the October 2015 VA examiner stated that he could not determine whether the Veteran experienced severe flare-ups of low back pain without resorting to mere speculation because the Veteran "[was] not having a severe flare-up at the time of this exam and [he had] never observed him in such a state."  Also, as previously noted, the JMR questioned whether there was adequate compliance with 38 C.F.R. § 4.59 in the examinations of record.  This regulation calls for testing for pain on active and passive motion, and in weight-bearing and nonweight-bearing, when evaluating joint disability.  While the October 2015 VA examination report notes that the Veteran exhibited pain with weight bearing, the other requested testing was not conducted.   Thus, the Board finds that, on remand, the Veteran should be scheduled for another VA examination to cure the aforementioned deficiencies. 

Accordingly, the case is REMANDED for the following action:

1.  To comply with the March 2015 Joint Motion for Remand implemented by a CAVC Order, please schedule the Veteran for an appropriate VA examination of his lumbar spine to address the deficiencies noted in the October 2015 VA examination.  

(a) In regards to testing, consistent with the terms of the JMR's instructions and 38 C.F.R. § 4.59, the Veteran's lumbar spine should be tested for pain on BOTH active and passive range of motion, AND in weight-bearing and non-weightbearing.  If any such testing is not possible or appropriate for the joint involved, that should be explained.  

Additionally, the examiner should complete the following actions:

(b)  Obtain a comprehensive history concerning the onset and progression of the Veteran's flare-ups of his low back symptoms, to include specifically asking the Veteran WHEN he began experiencing flare-ups of his low back symptoms.  

(c)  Based on the information the Veteran provides, as well as his prior description of his limitations during flare-ups, objectively determine the extent to which (in terms of degrees) his flare-ups of low back pain further limited his range of motion, both during the period from December 15, 2005 to October 17, 2012, and the period beginning October 18, 2012 and continuing to the present time, IF FEASIBLE*.  In providing an opinion, (i) the examiner should consider and address the lay statements of record regarding the Veteran's limitations during flare-ups (see September 2012 statement from Veteran; August 2012 statement from Veteran's father; August 2012 statement from Veteran's wife; October 2012 VA Examination Report; July 2013 VA Addendum Opinion; April 2015 VA Examination Report; May 2015 Correspondence); AND (ii) the Veteran's report that "during the severe flares he totally loses mobility of the lower back requiring him to observe total bed rest for the entire day and not going to work, during which he is also unable to lift, twist, bend or even tie his shoe laces." See July 2013 VA Addendum Opinion.  

*If NOT FEASIBLE (i.e., the examiner cannot provide the requested information without resort to speculation), the examiner is advised that he/she should explain why that is so.
 
2.  Review the completed examination report and determine whether it substantially complies with this REMAND.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

